Citation Nr: 1620373	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-03 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from July 29, 1974, to October 29, 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a personal hearing before a Decision Review Officer in June 2012 and at a Board videoconference hearing before the undersigned Veterans Law Judge in January 2013.  Transcripts of both hearings are of record.

In September 2013, the Board denied this claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a Joint Motion for Remand, which set aside the September 2013 Board decision and remanded the matter for further adjudication consistent with the Joint Motion.  

The Board remanded the claim in May 2015 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in May 2015 in pertinent part to request a copy of the "basic training yearbook" for Fort Dix, New Jersey, for the period from July 29, 1974, to October 29, 1974.  A document dated May 19, 2015, which contains the heading JSRRC Review, details the actions taken with respect to this part of the Board's remand instructions.  It notes that on May 19, 2015, a request was sent to U.S. Army Support Activity - Fort Dix, JB MDL Fort Dix, NJ 08640, for information on how to obtain a copy of the Fort Dix Basic Training yearbook for the period of July - October 1974.  It further notes that on May 19, 2015, a response was received from the Information Management Officer IMO/IMA, which stated the following: "The graduation yearbooks that you mention were civilian enterprise products sold through AAFES/PX.  As a result, these books were not required to be archived by the Army.  My only suggestion is to visit eBay or some other military type collector/antique book stores."  

Although the Veteran was notified of these actions in a letter dated May 20, 2015,    as instructed by the Board, the electronic record does not contain either the May 19, 2015 request or the May 19, 2015 response.  Both of these documents should be associated with the electronic record on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic record the May 19, 2015, request sent to U.S. Army Support Activity - Fort Dix, JB MDL Fort Dix, NJ 08640 for information on how to obtain a copy of the Fort Dix Basic Training yearbook for the period of July - October 1974; and the May 19, 2015, response received from the Information Management Officer IMO/IMA.  If such documents cannot be located, the claims file should be annotated   to reflect such and the Veteran notified of such.

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




